DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 2/21/2019, 5/16/2019, 9/16/2019, 10/11/2019, 6/08/2020, 7/09/2020, 11/23/2020, 1/12/2021 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/045237 filed 09/03/2014 is acknowledged for claims 9-20.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group II (claims 9-20) in the reply filed on 12/20/2021 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021..

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Analyze signals generated from patients monitored during sleep. The instant limitations reads on a process that can be performed by the human mind and is therefore an abstract idea.
Ascertain respective sleep stages of the patients in response thereto. The instant limitations reads on a process that can be performed by the human mind and is therefore an abstract idea. The limitation is also drawn to a natural correlation which is the correlation between signals measured from a patient and corresponding sleep stage. This is a recognition of a natural principle and is a natural correlation.
In response to the respective sleep stages, determine a prioritization of at least one of the care-provision tasks over at least one other of the care provision tasks. The instant limitation reads on a process that can be performed by the human mind and is therefore an abstract idea.


Step 2A Prong Two: Consideration of Practical Application
The claims are drawn to collecting signals from sleeping patients and analyzing the signals. The claims do not recite an additional element that practically applies the judicial exceptions (i.e. either the abstract ideas or the natural correlation).
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
A plurality of sensors configured to monitor sleep of a plurality of patients and to generate a plurality of signals in response thereto, as in claim 9.
The plurality of sensors configured to monitor respective heart rate and breathing rate, as in claims 11-12.
A control unit to analyze the signals.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sensors for monitoring sleep including heart rate and breathing are well known, routine and conventional. 
Kortelainen et al. (2012 Computing in Cardiology IEEE, 2012) teach a bed sensor for monitoring several physiological signals including heart beat, respiratory movement and body movement (page 313, col. 2, section “1.1.Bed sensor”); the bed sensor is applied to a plurality of patients (Abstract). 
Brink et al. (Behavior Research Methods, vol. 38 (2006) pages 511-521) teach measuring sleep physiological signals including heart rate, respiration rate and body movement during sleep (Title and Abstract).
A review of the prior art shows that sensors for monitoring sleep by measuring heart rate or respiration rate are well known, routine, and conventional. 
Other elements of the method include the control unit which reads on a generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The intended steps of claim 20 are not clear. It is not clear what is meant by “one other of the care-provision tasks, over (ii) the at least one other of the care-provision tasks.” The langue of the claim is confusing because “one other of the care provision tasks” is not clear because multiple “care provision tasks” are not recited. Also is it not clear what is meant by “over (ii) the at least one other of the care-provision tasks.”  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stahmann et al. (US 2005/0115561).
Stahmann et al. teach various conditions monitored during sleep and related sensors for monitoring the conditions including monitoring heart rate with sensor, and Respiratory Systems for monitoring respiratory rate as well as snoring (par. 0194, Table 1 and par. 0195)(i.e. a plurality of sensors configured to monitor sleep of a plurality of patients and generate a plurality of signals in response thereto), as in claims 9, 17, and 18.
Stahmann et al. teach sleep stage informed therapy (par. 0158) using sleep monitoring circuitry for sleep quality monitoring, sleep stage detection including 
Stahmann et al. teach a plurality of different sensors and conditions measured by the sensors (Table 1); Stahmann et al. teach various therapies determined from various conditions diagnosed with a respiratory and cardiac device (Figure 1B); Stahmann et al. teach that the medical devices may operate in concert to provide more comprehensive patient monitoring, diagnosis and therapy(par. 0983)(i.e. wherein it would be obvious to prioritize at least one care-provision task over another based on the type of condition and therapy determined), as in claim 9.
Stahmann et al. teach measuring rapid-eye-movement (REM) and accelometer sensors (Table 1), as in claim 10.
Stahmann et al. teach classifying sleep stages (par. 0153) and detecting REM and ‘sleep-wake’ status (i.e. wake sleep stage)(Figures 109A and 109B); Respiration system sensor and cardiac system sensors are taught to detect sleep stage (Figure 111, items 11110, 11015 and 11120); Stahmann et al. teach determining heart rate and disordered breathing detection and wakeful disorders (par. 0284 and Table 2), as in claims 11, 12 and 13.
Stahmann et al. teach (par. 1195) coordination of therapies may involve shifting the therapy from one type of therapy to another type in response to the conditions; initiating or increasing a first type of disordered breathing therapy and decreasing or terminating a second type of breathing therapy or using different therapies to treat 
Stahmann et al. teach graphs of a patient’s activity and heart rate (par. 0064, Figures 27-28) as a function of time and graph of variation of heart rate and blood pressure with respiration cycles (par. 0131 and Figure 82)(i.e. monitor and generate time sensitive signals), as in claim 16.
Stahmann et al. teach that the therapies may be based on the sensed conditions (par. 1213); Stahmann et al. teach that the therapies may be distributed based on detected arousals (i.e. sleep stage) to deliver one type of therapy based on detected sleep and another during wake stages, as in claim 13.
Stahmann et al. teach determining sleep quality during treatment including specific stages of sleep (par. 0484, 0487, 0491) and applying or adjusting therapy to improve sleep quality (par. 0488); Stahmann et al. teach using sleep information to adapt therapy wherein the sleep detector detects sleep onset, offset, sleep stages including REM, non-REM, and arousals from sleep (par. 0607)
Stahmann et al. do not specifically teach determining prioritization of at least one care-provision task over another in response to respective sleep stages.
Stahmann et al. do not specifically teach applying therapy based on ranking of sleep stages, as in claim 14.
Stahmann et al. do not specifically teach applying therapy based on the sleep stage of one patient over the sleep stage of another patient as, in claim 15.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Stahmann et al. for determining .

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stahmann et al. (US 2005/0115561) as applied to claims 9-18 above and further in view of Nyschick et al. (2015/0359481).
Stahmann et al. make obvious prioritizing care-provision tasks in response to sleep stages determined with sensors.
Stahmann et al. does not take into consideration location of the care-providers and generate location sensing signals to determine prioritization of the care-provision tasks, as in claim 19.
Stahmenn et al. does not teach prioritizing a care provision task of a patient who is located further away over one other care provision task, as in claim 20.
Nyschick et al. teach (par. 0073) devices that monitor aspects of a person’s sleep and software to provide a list of health care providers in a user’s give area which may 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Stahmann et al. for determining sleep stages and conditions and prioritizing care based on the sleeps stages and conditions with the teachings of Nyschick et al. for providing locations of health care providers in a user’s given area that may have sleep care solutions. Combining the teachings of Stahmann et al. and Nyschick et al. it would be obvious to arrive at the methods of claims 19-120. Such is a combination of prior art elements according to known methods to yield a predictable result. KSR Int’l 7, 127 S. Ct. at 1740.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631